Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2019/0313476 incorporating by reference US provisional Application 62/653200) in view of CHOI et al. (US 2020/0092880 A1).

Regarding claim 1, Sun discloses a method for cancelling uplink transmission comprising the features:
an apparatus of a user equipment (UE) operable to communicate physical channels or signals based on an uplink-downlink (UL-DL) configuration [Sun: see Figure 3 and section 0062], the apparatus comprising: 
one or more processors [Sun: see Figures 5 & 6] configured to: 
decode, at the UE that the UL-DL configuration received from a New Radio (NR) base station [Sun: see Figures 5 & 6 and section 0083 & sections 0085 – 0088 & Figure 7 and sections 0090 - 0092; see also Figure 3 and section 0062, section 0064, & section 0066; control channel manager 625 may identify each control channel, in a set of control channels, that include a SFI for one or more slots; SFI manage 630 may identify the control channels where the SFI is detected/undetected; Slot format manager 640 may determine whether the set of symbols in the slot is configured as uplink, flexible, or downlink based on the detected SFIs and/or undetected SFIs];
identify, at the UE, that the UL-DL configuration indicates a set of symbols of a slot as corresponding to a downlink [Sun: see Figures 5 & 6 and section 0083 & sections 0085 – 0088 & Figure 7 and sections 0090 - 0092; see also Figure 3 and section 0062, section 0064, & section 0066; see also Figure 4 and sections 0075 - 0078; Slot format manager 640 may determine whether the set of symbols in the slot is configured as uplink, flexible, or downlink based on the detected SFIs and/or undetected SFIs]; and
determine, at the UE, to not transmit an uplink channel or uplink signal in the set of symbols of the slot that correspond to the downlink based on the UL-DL configuration [Sun: see Figures 5 & 6 and section 0083 & sections 0085 – 0088 & Figure 7 and sections 0090 - 0092; the RRC configured uplink transmission manager 635 may identify a set of symbols in a slot to transmit RRC configured uplink signals to a base station; the uplink 
wherein the uplink channel or uplink signal includes a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a physical random access channel (PRACH) [Sun: see Figure 7 and section 0091 – 0092; see also section 0046; the uplink signals include a SR, SRSs, uplink signals scheduled using SPS, or a combination thereof; it is considered that the SR, SRSs, and/or uplink signals scheduled using SPS may be transmitted via the PUSCH and/or PUCCH].

However, Sun does not explicitly disclose the features comprising:
a memory interface configured to send to a memory the UL-DL configuration. 

CHOI discloses a method and apparatus for transmitting and receiving control channel or wireless communication system comprising:
a memory interface configured to send to a memory the DL-UL configuration[CHOI: see section 0155; the UE, if fail to receive the slot configuration information from the base station, may perform scheduled downlink reception or uplink transmission using the slot configuration information currently assumed by the UE without changing/updating the slot configuration information]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun by incorporating techniques of CHOI in order to provide a more robust system that allows slot configuration can be efficiently informed to the terminal and the signal can be efficiently transmitted and received between the base station and the terminal [CHOI: see section 0020].


Regarding claim 2, Sun further discloses the features comprising:
the apparatus of claim 1, further comprising a transceiver configured to receive a downlink channel or downlink signal [Sun: see Figure 5 and sections 0079 – 0080].
However, Sun does not explicitly disclose the features comprising:
receive a downlink channel or downlink signal in the set of symbols of the slot that correspond to the downlink.
CHOI discloses a method and apparatus for transmitting and receiving control channel or wireless communication system comprising:
receive a downlink channel or downlink signal in the set of symbols of the slot that correspond to the downlink [CHOI: see sections 0152 – 0155 & Figure 24 and section 0177; the UE, may perform downlink reception or uplink transmission by determining the DL symbol, the UL symbol, or unknown symbol].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun by incorporating techniques of CHOI in order to provide a more robust system that allows slot configuration can be efficiently informed to the terminal and the signal can be efficiently transmitted and received between the base station and the terminal [CHOI: see section 0020].

	Regarding claim 3, Sun further discloses the features comprising:
	the apparatus of claim 1, wherein the uplink channel or uplink signal includes a sounding reference signal (SRS) [Sun: see Figure 7 and section 0091 – 0092; the uplink 

	Regarding claim 4, Sun further discloses the features comprising:
the apparatus of claim 1, wherein the one or more processors are further configured to determine to not transmit the uplink channel or uplink signal in the set of symbols of the slot when a transmission would overlap with a symbol from the set of symbols that correspond to the downlink [Sun: see Figures 5 & 6 and section 0083 & sections 0085 – 0088 & Figure 7 and sections 0090 - 0092; the RRC configured uplink transmission manager 635 may identify a set of symbols in a slot to transmit RRC configured uplink signals to a base station; the uplink transmission manager 635 may cancel transmission of uplink signals when it is determined that the set of symbols in the slot is configured as downlink/flexible].

Regarding claim 5, Sun further implies the features comprising:
the apparatus of claim 1, wherein the one or more processors are configured to not perform both a transmission of the uplink channel or uplink signal in the set of symbols of the slot that correspond to the downlink and a reception of a downlink channel or downlink signal in the set of symbols of the slot that correspond to the uplink [Sun: see Figures 5 & 6 and section 0083 & sections 0085 – 0088 & Figure 7 and sections 0090 - 0092; see also Figure 3 and section 0062, section 0064, & section 0066; control channel manager 625 may identify each control channel, in a set of control channels, that include a SFI for one or more slots; SFI manage 630 may identify the control channels where the 

Regarding claim 6, Sun further discloses the features comprising:
the apparatus of claim 1, wherein the UL-DL configuration indicates whether one or more symbols of the slot correspond to an uplink or a downlink [Sun: see Figures 5 & 6 and section 0083 & sections 0085 – 0088 & Figure 7 and sections 0090 - 0092; see also Figure 3 and section 0062, section 0064, & section 0066; Slot format manager 640 may determine whether the set of symbols in the slot is configured as uplink, flexible, or downlink based on the detected SFIs and/or undetected SFIs].

5.	Claims 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over of CHOI et al. (US 2020/0092880 A1) in view of Sun et al. (2019/0313476 incorporating by reference US provisional Application 62/653200).


at least one non-transitory machine readable storage medium having instructions embodied thereon for handling radio resource control (RRC) configured physical channels or signals having a conflict direction [CHOI: see Figure 28, UE 200], the instructions when executed by one or more processors at a user equipment (UE) perform the following: 
decoding, at the UE, a semi-static downlink-uplink (DL-UL) assignment received from a New Radio (NR) base station [CHOI: see section 0107 – 0123 & section 0126; see also Table 4 & Table 5 and sections 0217 – 0235; the base station send a semi-static slot configuration, via semi-static SFI, to UE; the semi-static slot configuration may indicate the downlink symbol(s), unknown symbol(s), and uplink symbol(s) in a slot], 
determining, at the UE, that an RRC configured DL physical channel has a conflicting DL-UL direction in one or more symbols [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed];
encoding, at the UE, an UL signal for transmission over the RRC configured UL physical channel to the NR base station in accordance with the semi-static DL-UL assignment received from the base station [CHOI: see section 0214 – 0216 & section 
wherein the uplink physical channel or an uplink signal includes a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a physical random access channel (PRACH) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed]; and 
decoding, at the UE, a DL signal received over the RRC configured DL physical channel from the NR base station in accordance with the semi-static DL-UL assignment received from the NR base station [CHOI: see section 0214 – 0216 & section 0107; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) 

However, CHOI does not explicitly disclose the features comprising:
determining, at the UE, that DL physical channel has a conflicting DL-UL direction in one or more symbols with respect to an RRC configured UL physical channel.
Sun discloses a method for cancelling uplink transmission comprising the features:
determining, at the UE, that DL physical channel has a conflicting DL-UL direction in one or more symbols with respect to an RRC configured UL physical channel [Sun: see Figure 3 and section 0062, section 0064, & section 0066, section 0071; see also Figure 4 and sections 0075 – 0078; an UE may be configured to send uplink signal using several configured slots/symbols (e.g. slots 405-a 0 405-d); however, some of the slots/symbols may be configured as downlink channels (e.g. slots 405-a & 405-b) for other UE to receive downlink signal(s); therefore, it is considered that the UE detects the conflicting directions in downlink and uplink channels/resources].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CHOI by incorporating techniques of Sun in order to provide a more robust system that prevents interference between the uplink transmission and a downlink transmission scheduled during a slot [Sun: see section 0039].   

Regarding claim 16, CHOI further discloses the features comprising:
the at least one non-transitory machine readable storage medium of claim 15, further comprising instructions when executed perform the following: 
selecting a DL-UL direction for the one or more symbols having a DL-UL direction conflict based on the semi-static DL-UL assignment configured UL physical channel or UL signal to the NR base station [CHOI: see sections 0214 – 0216].

Regarding claim 17, CHOI further discloses the features comprising:
the at least one non-transitory machine readable storage medium of claim 15, further comprising instructions when executed perform the following: 
canceling a transmission of the RRC configured UL physical channel or UL signal that has a DL-UL direction conflict on one of more symbols based on the semi-static DL-UL assignment [CHOI: see sections 0214 – 0216].

Regarding claim 18, CHOI further discloses the features comprising:
the at least one non-transitory machine readable storage medium of claim 15, wherein the RRC configured UL physical channel or UL signal includes one of : 
a physical uplink channel (PUSCH), a physical uplink control channel (PUCCH), a physical random access channel (PRACH) or a sounding reference signal (SRS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS, PUCCH CSI reporting, and SPS-PUSCH to the base 

Regarding claim 19, CHOI further discloses the features comprising;
the at least one non-transitory machine readable storage medium of claim 15, wherein the RRC configured DL physical channel or DL signal and an RRC configured UL physical channel or UL signal are configured with symbol level periodicity [CHOI: see sections 0202 – 0204 & sections 0214 – 0216].

Regarding claim 20, CHOI further discloses the features comprising:
	the at least one non-transitory machine readable storage medium of claim 15, wherein the RRC configured DL physical channel or DL signal includes one of : 
a physical downlink control channel (PDCCH), a semi-persistent physical downlink shared channel (PDSCH transmission), or a periodic or semi-persistent physical channel state information reference signal (P-CSI-RS or SP-CSI-RS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS, PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed].



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	Claim 7 – 14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CHOI et al. (US 2020/0092880 A1).

Regarding claim 7, CHOI discloses a method for transmitting and receiving control channel of wireless communication system comprising the features:
an apparatus of a user equipment (UE) operable to handle radio resource control (RRC) configured physical channels or signals having a conflict direction [CHOI: see Figure 28, UE 200], the apparatus comprising: 
one or more processors configured to: 
decode, at the UE, a semi-static downlink-uplink (DL-UL) assignment received from a New Radio (NR) base station [CHOI: see section 0107 – 0123 & section 0126; see also Table 4 & Table 5 and sections 0217 – 0235; the base station send a semi-static slot configuration, via semi-static SFI, to UE; the semi-static slot configuration may indicate the downlink symbol(s), unknown symbol(s), and uplink symbol(s) in a slot], 
wherein the semi-static DL-UL assignment configures a DL direction or an UL direction for one or more symbols [CHOI: see sections 0107 – 0123 & section 0126; see 
determine, at the UE, that an RRC configured DL physical channel or DL signal and an RRC configured UL physical channel or UL signal have a conflicting DL-UL direction in one or more symbols [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed]; 
encode, at the UE, the RRC configured UL physical channel or UL signal for transmission to the NR base station in accordance with the semi-static DL-UL assignment to resolve the conflicting DL-UL direction in the one or more symbol [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed]; 
decode, at the UE, the RRC configured DL physical channel or DL signal received from the NR base station in accordance with the semi-static DL-UL assignment to resolve the conflicting DL-UL direction in the one or more symbols [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed];
a memory interface configured to send to a memory semi-static DL-UL configuration [CHOI: see section 0126, section 0155 & sections 0214 - 0216; it is considered that the semi-static DL-UL configuration is saved/stored by the UE since the current DL-UL configuration for the UE is based on the semi-static DL/UL configuration (e.g. the DL symbols and UL symbols may not be reconfigured/changed and that only the flexible symbols configured in the semi-static DL/UL configuration are allowed to be changed via other signaling)].

Regarding claim 8, CHOI further discloses the features comprising:
the apparatus of claim 7, further comprising a transceiver configured to transmit the RRC configured UL physical channel or UL signal to the NR base station [CHOI: see Figure 28 and section 0285, section 0289, & sections 0214 – 0216].

Regarding claim 9, CHOI further discloses the features comprising:
the apparatus of claim 7, further comprising a transceiver configured to receive the RRC configured DL physical channel or DL signal to the NR base station [CHOI: see Figure 28 and section 0285, section 0289 & sections 0214 – 0216].

Regarding claim 10, CHOI further implies the features comprising:
	the apparatus of claim 7, wherein the one or more processors are configured to:
determine a DL-UL direction for the one or more symbols having a DL-UL direction conflict based on the semi-static DL-UL assignment [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed; therefore, the UE will check if a symbol within a slot is of the right direction (e.g. downlink symbol for downlink reception; uplink symbol for uplink transmission)].

Regarding claim 11, CHOI further discloses the features comprising:
	the apparatus of claim 7, wherein the one or more processors are configured to:
cancel a transmission of the RRC UL physical channel or UL signal that has a DL-UL direction conflict on one or more symbols based on the semi-static DL-UL assignment [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL 

Regarding claim 12, CHOI further discloses the features comprising:
	the apparatus of claim 7, wherein the RRC configured UL physical channel or UL signal includes one of : a physical uplink channel (PUSCH), a physical uplink control channel (PUCCH), a physical random access channel (PRACH) or a sounding reference signal (SRS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS, PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed].

Regarding claim 13, CHOI further discloses the features comprising;
the apparatus of claim 7, wherein the RRC configured DL physical channel or DL signal and an RRC configured UL physical channel or UL signal are configured with symbol level periodicity [CHOI: see sections 0202 – 0204 & sections 0214 – 0216; RRC configured periodic DL signal and RRC configured periodic UL signal may be scheduled].


	the apparatus of claim 7, wherein the RRC configured DL physical channel or DL signal includes one of: 
a physical downlink control channel (PDCCH), a semi-persistent channel state information reference (P-CSI-RS or SP-CSI-RS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS, PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed].

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUVENA W LOO/
Examiner, Art Unit 2473  
                                                                                                                                                                                           

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473